Mr. Justice Burnett
delivered the opinion of the court.
The issues in this case are substantially the same as in Tooze v. Willamette Valley Southern Ry. Co., ante, p. 157 (150 Pac. 252). Based upon the doctrine of the opinion in that case, the decree of the Circuit Court is reversed'and one here entered remanding the cause to that court for further proceedings not inconsistent with the principles laid down in the opinion rendered in the Loose Case.
Reversed. Rehearing Denied.
Mr. Chief Justice Moore, Mr. Justice McBride and Mr. Justice Benson concur.